Title: [Diary entry: 2 October 1786]
From: Washington, George
To: 

Monday 2d. Mercury at 67 in the Morning—78 at Noon and 75 at Night. Morning lowering but clear warm, & pleasant afterwds. Set out before Six Oclock, & arrived at the Great Falls abt. half after nine. Found Colo. Gilpin there & soon after Govrs. Johnson & Lee, and Colo. Fitzgerald & Mr. Potts arrived when the board proceeded to enquire in to the charges exhibited by Mr. James Rumsey the late against Mr. Richardson Stuart the present Manager of the Companys business. The examination of the Witnesses employed the board until dark when the members dispersed for Lodgings. I went to Mr. Fairfax’s.